Opinion by
Orlady, J.,
The defendant signed a printed contract, by the terms of which he was to pay to the plaintiff the sum of $110, in instalments of $5.00 per month, for “ one C. C. organ, Style 905, No. 133843.” At the time the contract was signed a controversy arose as to whether “a stool and book” were embraced in the word “organ,” and on the refusal of plaintiff to deliver the stool and book the defendant declined to make any of the payments provided for in the contract, and suit was brought to recover eight instalments which were then alleged to be due.
In a prominent place on the face of the contract was printed the following, “No agent is authorized to make any written or verbal contract or promise other than written or printed on the face of this contract.” Evidence was admitted, under objection, to show that at the time the contract was signed the agent of the plaintiff declared to the defendant that “ The word organ itself means stool and book ready equipped, that organ would be of no use to you or any other person without a stool and book, and further than that, I will call your wife to witness that the word organ means stool and book, and I will take her to witness that I’ll furnish it on 15fch of November and when I come for my first pay I will bring the stool and book with me.”
While there are ten assignments of error, in presenting them to this court the argument is not separated, and the admission of evidence which modified the written contract is the principal error alleged.
The husband and wife testified to the agent’s declaration of the description of the property; but their testimony did not make a new or changed contract or promise that contradicted the writing; it was in explanation of the abbreviations and figures adopted by the organ company to identify the property. The contract was prepared in this special form by the organ company, and .their agent was acting within the scope of his authority in explaining the abridged and condensed description adopted by his principal. Along with the necessary parts of many mechanisms, as organs, bicycles, agricultural implements and all such, are tools and appliances which pass by sale under the descriptive terms used to designate the whole equipment. In support of the offer it was urged that the alleged explanation was made at the very time the contract was signed; and *638that without the assurance, as then given by the agent, that stool and book were included, it would not have been signed.
Where the parol stipulation is the inducing cause to the execution of the written instrument, the law is sufficiently flexible to give relief in this manner, if the evidence is of a perfectly clear and satisfactory character: Close v. Zell, 141 Pa. 390; Smith v. Harvey, 4 Pa. Superior Ct. 377. In the case before us the offer was sufficiently broad and was supported by ample testimony to establish the facts as urged by the defendant.
In view of the oral testimony, relating to, and necessary to be considered in connection with, the written evidence, there was no error in submitting the whole to the jury under proper instructions. When matters of fact, depending on oral testimony, are connected with, and necessary to, a proper understanding of the written evidence, the court is not bound to construe the latter as though it stood alone. An admixture of oral and written evidence draws the whole to the jury: Home B. & L. Asso. v. Kilpatrick, 140 Pa. 405. In the answer to the plaintiff’s first point and in the general charge, the learned trial judge held that while the. unauthorized acts of an agent, beyond the limit of his authority, do not bind his principal unless the principal subsequently ratifies and confirms them, yet the company, by bringing this suit, had confirmed the contract it sues upon. In Jones v. National B. & A., 94 Pa. 215, it is held that “ whether the association was incorporated or unincorporated, whether the secretary was or was not authorized to make the representations, it is clear that the association cannot have the benefit of the security, and at the same time repudiate the contract by means of which they obtained it. No principle of law is better settled than that a man cannot reap the fruits of his agent’s fraud. In Sunbury Fire Ins. Co. v. Humble, 100 Pa. 495, the same judge held that “it matters little what were the powers of the agent who made. the fraudulent representations by means of which the defendant was induced to take his policy, nor whether the agent himself believed them to be true. The company having accepted the policy, is affected with any fraud on the part of the person in obtaining it. In other words, it cannot repudiate the fraud and yet retain the benefit of the contract. It takes it cum onere. This is familiar law.” Where a party adopts a contract which was entered *639into without his authority, he must adopt it altogether. He cannot ratify that part which is beneficial to himself, and reject the remainder; he must take the benefit to be derived from the transaction cum onere. This doctrine is so reasonable, and so entirely just and right, in every aspect in which it may be considered, and it has been enforced by the courts with such frequency and in such a variety of circumstances, that its legal soundness cannot for a moment be called in question. The basis of liability for the act or declaration of an agent, is the fact that the principal has accepted the benefits of the agent’s act or declaration; where that basis is made to appear by testimony the legal consequence is established: Wheeler & Wilson v. Aughey, 144 Pa. 398; Meyerhoff v. Daniels, 173 Pa. 555.
It is not necessary to trace the changes in the decisions in this state in regard to the competency of the wife as a witness for her husband, nor the effect to be given to her testimony when her evidence is received, as they are the result of statutory enactments which affect her relation to the parties and to the verdict. In Sower v. Weaver, 78 Pa. 443 (1875), it is assumed that husband and wife together amount to but one sufficient witness; this was followed in Bitner v. Boone, 128 Pa. 567 (1889), by excluding her evidence when her husband was incompetent; and in Yost v. Mensch, 141 Pa. 73 (1891), the question of whether her testimony should be considered as independent of her husband’s was commented upon, but not decided. In Light v. Zeller, 144 Pa. 582 (1889), in an action of ejectment, brought in the name of the wife and husband for the use of the wife, the defendant’s ninth point as follows — “ that Reuben L. Light and wife being as but one witness, if the jury believe them, the testimony of another witness, or its equivalent, is necessary to have the weight and effect of two witnesses ” was affirmed by the court below, and a judgment in favor of the plaintiffs was sustained by the Supreme Court in an opinion by the present Chief Justice in which he saj^s, “ all the evidence was properly for the consideration of the jury; and, having been fairly submitted to them, there appears to be no reason why their conclusions of fact, upon which the verdict must have been based, should not be accepted as correct.” In Evans v. Evans, 155 Pa. 572, in a sheriff’s interpleader to determine the ownership of personal property, the husband and wife were *640permitted to testify, under objection, in support' of the title of the wife, and each was held to be competent for that purpose, especially since the passage of the act of 1887. In the case before us the wife was called to testify in corroboration of her husband, and in support of his defense. While the old rule which prevents husband and wife testifying “against each other ” is not relaxed by either statute or decision (Rowley v. McHugh, 66 Pa. 269, Pleasanton v. Nutt, 115 Pa. 266, Act of May 23, 1887, P. L. 158, sec. 5 (e), Johnson v. Watson, 157 Pa. 454), it is now settled that they can testify in favor of each other if no other objection than the fact of marriage be interposed.
The declarations of a husband made in the absence of his wife are not admissible against the wife: Leedom v. Leedom, 160 Pa. 273.
Under the decisions we do not see any reason why the evidence, when properly admitted, should not be considered by the jury as that of an independent witness.
The relation to her husband may influence her testimony to a greater or less degree, but her credibility, like that of a father, •child or friend, is for the jury alone.
The judgment is affirmed.